This was an action of detinue brought in the Circuit court of Orange county, by Thomas H. Peregoy against George Morris, for the recovery of four slaves, one of whom was named Fanny. On the trial an instruction was asked for by the defendant and refused by the Court, and another instruction was given; and exceptions were taken, but it is not important to report them. The jury found a verdict for the four slaves mentioned in the writ and declaration, and also for a fifth, the child of Fanny, born since the institution of the suit; and there was judgment accordingly; whereupon Morris applied to this Court for asupersedeas, which was awarded.
The judgment is affirmed. *Page 374